UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2015 – November 30, 2016 Item 1: Reports to Shareholders Annual Report | November 30, 2016 Vanguard New York Tax-Exempt Funds Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisor’s Report. 7 New York Tax-Exempt Money Market Fund. 11 New York Long-Term Tax-Exempt Fund. 29 About Your Fund’s Expenses. 78 Glossary. 80 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the 12 months ended November 30, 2016, Vanguard New York Long-Term Tax-Exempt Fund returned 0.24% for Investor Shares and 0.34% for Admiral Shares, outpacing its benchmark and roughly in line with its peers. Vanguard New York Tax-Exempt Money Market Fund returned 0.26%, besting the average return of its peers. • Demand for municipal bonds, which was solid over much of the period, weakened in the final months as the markets began to price in expected pickups in growth and inflation. That trend accelerated after the presidential election in November. • Security selection and an overweight allocation to premium callable bonds boosted the Long-Term Fund’s relative performance. Overweight allocations to longer-dated securities, securities rated A and BBB, and sectors where credit spreads tend to be wider also helped. Total Returns: Fiscal Year Ended November 30, 2016 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.44% 0.85% 0.26% 0.00% 0.26% New York Tax-Exempt Money Market Funds Average 0.08 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company . Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 2.18% 4.22% 3.11% -2.87% 0.24% Admiral™ Shares 2.30 4.46 3.21 -2.87 0.34 Bloomberg Barclays NY Municipal Bond Index -0.20 New York Municipal Debt Funds Average 0.32 New York Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Total Returns: Ten Years Ended November 30, 2016 Average Annual Return New York Tax-Exempt Money Market Fund 0.67% New York Tax-Exempt Money Market Funds Average 0.53 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. New York Long-Term Tax-Exempt Fund Investor Shares 3.89% Bloomberg Barclays NY Municipal Bond Index 4.08 New York Municipal Debt Funds Average 3.45 New York Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.16% — 0.10% New York Long-Term Tax-Exempt Fund 0.20 0.12% 0.97 The fund expense ratios shown are from the prospectus dated March 29, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2016, the funds’ expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.13%; and for the New York Long-Term Tax-Exempt Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. The expense ratio for the New York Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. In most, if not all, cases, the expense ratios for the funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you’re like most investors, a big question on your mind is: What’s in store for the markets and the economy in 2017? At Vanguard, we’re just as curious about the immediate future. But our curiosity is tempered by our belief that forecasts should give a range of possible outcomes, not pinpoint predictions. After all, there are bound to be occurrences the experts won’t see coming. What really matters for investors In 2016, we saw two cases in point: The United Kingdom’s June vote to exit the European Union and the November election of Donald Trump as U.S. president. Both unexpected outcomes triggered swift market reactions. But despite some short-term volatility, the markets’ 12-month performance as of November 30, 2016, proved to be less dramatic. U.S. stocks and bonds posted returns close to their long-term averages. International stocks and bonds also advanced, although returns for U.S. investors were reduced by the strength of the U.S. dollar. The surprises of 2016 remind us to be skeptical of overly precise short-term predictions about 2017. At the cusp of a new year, market prognosticators forecast where the Standard & Poor’s 500 Index or the yield on the 10-year Treasury note will end up in 12 months. Such predictions can be attention-getting. They can also be dead wrong. 3 Investors are better off taking note of long-term trends that stand to influence our economies and markets. We’re watching these trends closely, and we discuss our latest assessment in our 2017 economic and market outlook, which you can read at vanguard.com/research. Our global economic outlook: Expect stabilization, not stagnation One phenomenon in particular that we’re watching is the low-growth, low-interest-rate environment that has marked the global economy since the 2008–09 financial crisis. We don’t think this economic backdrop is simply the result of cyclically weak demand or long-term stagnation. Instead, certain structural forces are contributing: Falling technology costs are restraining the amounts businesses are spending on capital investment, an aging population is weighing on growth in the developed world, and the free movement of capital and products across the globe has restrained prices and wages. In the near term, these forces will continue to dampen growth, inflation, and interest rates. They also make it unlikely that further monetary stimulus from central banks will do much to spur growth. I realize this all may sound gloomy, but that’s not how we see it. We expect global growth to stabilize at more modest levels, not stagnate. The world isn’t headed for Japanese-style deflation, in which a widespread sustained drop in prices puts economic activity into hibernation. Market Barometer Average Annual Total Returns Periods Ended November 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 8.88% 14.45% Russell 2000 Index (Small-caps) 12.08 6.45 13.98 Russell 3000 Index (Broad U.S. market) 8.31 8.68 14.41 FTSE All-World ex US Index (International) 0.26 -1.76 4.71 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.17% 2.79% 2.43% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -0.22 3.64 3.43 Citigroup Three-Month U.S. Treasury Bill Index 0.25 0.08 0.07 CPI Consumer Price Index 1.69% 1.17% 1.30% 4 In fact, we believe that global growth could pick up modestly over time. Our expectation is based on a potential rebound in productivity as new digital technologies are used more effectively. We also anticipate a slight recovery in the labor force as the baby boom generation finishes its transition to retirement, nudging up demand for workers. Put expansion in perspective Looking to the United States, the world’s largest economy remains firmly on a long-term-growth path of about 2% per year. That’s lower than the historical average of 3.25% since 1950. We see such growth at this level as fundamentally sound, rather than abnormally low. Our evaluation takes into account lower U.S. population growth and the reality that the economic expansion from the 1980s until the financial crisis was fueled by debt, distorting the numbers. Turning to prices, we think that core U.S. inflation should modestly exceed 2% in 2017. That, in turn, will support further interest rate hikes by the Federal Reserve, similar to the one at the end of 2016. We expect the Fed to raise rates in 2017 before taking an extended pause, and we see the federal funds rate staying below 2% through at least 2018. Prepare for muted returns And what about prospects for the markets? Vanguard’s outlook for global stocks and bonds remains the most guarded in ten years, given fairly high stock valuations Expect more modest returns, rely on time-tested principles In Vanguard’s economic and market outlook for 2017, Global Chief Economist Joseph Davis and his team offer a projection of more modest returns from the global stock and bond markets. They caution that, over the next decade, returns for a balanced portfolio are likely to be moderately below long-run historical averages. The team’s simulations indicate that for the decade ending in 2026, the average annualized return of a 60% stock/40% bond portfolio is likely to be centered in the 3%–5% range after inflation. That’s below the actual average after-inflation return of 6% for the same portfolio for the nine decades since 1926. Ultimately, our global market outlook points toward a somewhat more challenging environment, yet one in which, over time, investors with an appropriate level of discipline, diversification, and patience are likely to be rewarded with reasonable inflation-adjusted returns. For more information about our expectations and the probability of various outcomes, see 2017 Economic and Market Outlook: Stabilization, Not Stagnation, available at vanguard.com/research. IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from the VCMM are derived from 10,000 simulations for each modeled asset class. Simulations as of September 30, 2016. Results from the model may vary with each use and over time. For more information, see page 6. 5 and the low-interest-rate environment. We don’t expect global bond yields to increase materially from year-end 2016 levels. Our outlook for global equities is annualized returns of 5%–8% over the next decade. This outlook isn’t bearish, but is actually fairly positive when you take into account the current low-rate environment. (See the box on page 5 for more.) Focus on the four keys to investment success Significant trends often happen gradually. Like shifting tides, they’re sometimes barely noticeable at first but ultimately can change the landscape entirely. Other times, apparent trends can end up receding before they have much of a long-term impact. Given the future’s inherent unpredictability, it’s not reasonable to expect a surefire block-buster revelation from any prognosticator or investment firm. What to conclude, then? No matter what scenario plays out, we believe investors have the best chance for success if they stay focused on what they can control: their goals, asset allocation, and investment costs, along with the discipline to stick to a plan. As Tim Buckley, our chief investment officer, likes to say, this can be easy to say but harder to do, especially in times of uncertainty. Investors who can stay focused on those four keys will find themselves well-positioned to weather any market. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer December 12, 2016 IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s Investment Strategy Group. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the Vanguard Capital Markets Model is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 6 Advisor’s Report For the 12 months ended November 30, 2016, Vanguard New York Long-Term Tax-Exempt Fund returned 0.24% for Investor Shares and 0.34% for Admiral Shares. Those results were better than the –0.20% return of its benchmark, the Bloomberg Barclays New York Municipal Bond Index, which includes bonds across the maturity spectrum. The average return for its peers was 0.32%. Vanguard New York Tax-Exempt Money Market Fund returned 0.26%; the average return of its peers was 0.08%. With municipal bond prices falling toward the end of the period, the Long-Term Fund’s 30-day SEC yield rose over the period from 2.06% to 2.18% for Investor Shares and from 2.14% to 2.30% for Admiral Shares. The Money Market Fund’s 7-day SEC yield rose as well, from 0.01% to 0.44%. Please note that the funds are permitted to invest in securities that would generate income distributions subject to the alternative minimum tax (AMT). As of the end of the fiscal year, however, only the Money Market Fund owned such securities. The investment environment Overall municipal bond supply, which ran high at times, was matched for much of the fiscal year by solid demand from investors reaching for yield. That demand began to wane, however, and then dropped markedly after the U.S. presidential election as the markets began to anticipate faster growth and higher inflation. U.S. Treasury yields rose and prices fell, resulting in a negative price return that reduced total return for Treasuries to about 1% for the 12 months. Municipal bonds as a whole saw even sharper movements and ended the period with a slightly negative return. The Federal Reserve held to a slow and steady course toward normalizing monetary policy. In December 2015, for the first time in a decade, the Fed increased the target range for the federal funds rate, bumping it to 0.25%–0.50% from near zero. It cited considerable improvement in the labor market and its confidence that inflation would rise to its 2% objective. Market expectations for further hikes, however, were dampened in early 2016 by steep declines in commodity prices and weak economic Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2 years 0.72% 1.16% 5 years 1.26 1.85 10 years 2.02 2.52 30 years 2.96 3.26 Source: Vanguard. 7 growth, especially in China, and then in June by the uncertainty sparked by the United Kingdom’s vote to leave the European Union. With a recovery in the financial markets by the end of the summer, however, and improving economic data, investors began anticipating another rate hike at the Fed’s December meeting. That anticipation (which proved to be correct) was bolstered partly by third-quarter GDP. The U.S. economy posted weak results in the early part of your fund’s fiscal year, but gathered a little more steam in the third quarter of 2016, growing 3.2%. Employment gains averaging around 180,000 per month in 2016 helped push the unemployment rate down to 4.6% in November while wages trended modestly higher. GDP growth, lower unemployment, and a rebound in commodity prices helped nudge inflation closer to the Fed’s 2% objective. Money market reform: What’s changed and what hasn’t The final phase of money market reform took effect on October 14, 2016, the compliance date for the Securities and Exchange Commission’s new rules designed to enhance the stability and resilience of all money market funds. Vanguard New York Tax-Exempt Money Market Fund’s goal remains to provide the stability that shareholders have come to expect. The fund qualifies as a retail fund, which means it will seek to maintain a stable net asset value of $1 per share. (Institutional money market funds, which have floating share prices, are not offered by Vanguard.) Under the new rules, we report the fund’s weekly liquid assets, daily market value to four decimal places, and daily net shareholder cash flow. (See your fund’s Portfolio & Management tab on vanguard.com.) Two other changes involve liquidity fees and redemption “gates,” tools to help keep funds stable during times of extreme market duress. A fee of up to 2% may be imposed by the fund’s board on the sale of shares if the fund’s weekly liquid assets fall below specified thresholds of its total assets. (The SEC has strict definitions for “liquid” assets; generally this refers to assets that can be sold in the normal course of business with little impact on their price.) The fee would reduce the dollar amount you receive for your redemption. A gate is a temporary suspension of redemptions. The board may impose either fees or gates or both. Please note that we manage our funds conservatively and seek to maintain liquidity above the levels at which fees or gates would be imposed. You can learn more in the prospectus, available at vanguard.com. 8 deregulation, and possible changes to the federal tax code. In response, demand slumped for fixed income securities, with municipal bonds among the most affected. New York’s economy grew slightly slower than that of the United States as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for the Empire State rose by less than 2% while the increase at the national level was closer to 3%. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) New York’s overall credit profile is stable, supported by a broad and diverse economic base and strong budget oversight control. The state passed a structurally balanced budget for fiscal year 2017 on time that kept spending growth under a targeted limit of 2%. While a drop in personal income tax receipts year to date has been pulling down state tax revenue, any further deterioration is likely to be addressed through more controlled spending. The path of New York municipal bonds during the period was similar to that of the overall muni market. Supply wasn’t quite as strong, while demand held up a little better thanks to the state’s relatively high income tax rates. Positive returns through August were more than offset by a sharp slide at the end of the fiscal year. Yields across the board finished higher than where they started. Management of the funds Overweighting A-rated and BBB-rated bonds, which are at the lower end of the investment-grade spectrum, added value in the Long-Term Fund. Favoring longer-dated securities also played out well for the fund, as the period saw more upward movement at the front end of the muni yield curve. The yield of AAA-rated 2-year New York generic general obligation bonds climbed 66 basis points, ending the fiscal year at 1.28%, while the yield of comparable 10-year bonds rose 54 basis points to 2.64%. Yields of longer-dated bonds moved up even less than that. (A basis point is one-hundredth of a percentage point.) Security selection remained strong. Our holdings of premium callable bonds performed well versus noncallable bonds. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. The fund’s holdings added value in some sectors—such as hospital and university revenue bonds—that tend to offer wider credit spreads versus high-quality general obligation bonds. 9 The Long-Term Fund didn’t have any credit exposure to bonds issued by Puerto Rico. (The territory defaulted on bond payments after Congress passed a bill at the end of June to put in place a federal control board to restructure its debt. Those bonds often appear in state and national muni funds because the income they generate is exempt from federal, state, and local tax.) Ahead of the final implementation of the money market reforms we’ve discussed in earlier letters, we maintained high levels of liquidity and a short weighted average maturity in the Money Market Fund. That positioning, along with the fund’s low expense ratio, helped us outperform for the period, as it allowed us to take advantage of the increase in yields on money-market-eligible securities. Please note that in the first quarter of 2017, Vanguard New York Tax-Exempt Money Market Fund will change its name to Vanguard New York Municipal Money Market Fund. The fund’s board decided to change the name to provide additional cash management flexibility. The investment objective and limitations of the fund will remain the same, including the 20% limitation on investments in securities that are subject to the AMT. A look ahead After the close of the period, the Fed raised rates by 25 basis points and hinted that there may be three additional hikes in 2017. This aligns with our expectations that the Fed will gradually raise rates in 2017, but leave the federal funds rate below 2% through at least 2018. The pace of future rate hikes is likely to depend on future economic growth. Although U.S. growth and inflation may exceed expectations for the first time in five years, we expect economic growth to be modest and inflation to be tame, especially compared with prior periods of economic recovery. The dollar will likely remain strong as long as central banks such as the Bank of Japan and the European Central Bank continue to maintain the accommodative monetary stances that have produced negative interest rates in those regions. In the United States, we continue to believe that the Fed is likely to continue its dovish tightening over the next several years. Of course, market conditions could change, especially given the results of the U.S. presidential election and the possibility that job growth and inflation could exceed expectations. But we are confident that our team of experienced managers, analysts, and traders can handle whatever the market brings and find opportunities that will produce competitive returns. Christopher W. Alwine, CFA, Principal, Head of Municipal Group Adam Ferguson, CFA, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager, Head of Municipal Money Market Funds Vanguard Fixed Income Group December 16, 2016 10 New York Tax-Exempt Money Market Fund Fund Profile As of November 30, 2016 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.44% Average Weighted Maturity 34 days 1 The expense ratio shown is from the prospectus dated March 29, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2016, the expense ratio was 0.13%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 11 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. The fund is only available to retail investors (natural persons). You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2006, Through November 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment New York Tax-Exempt Money Market Fund 0.26% 0.07% 0.67% $10,691 New York Tax-Exempt Money Market • Funds Average 0.08 0.02 0.53 10,545 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 12 New York Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2006, Through November 30, 2016 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2007 3.60% 3.12% 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 2011 0.06 0.04 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 2015 0.01 0.00 2016 0.26 0.08 7-day SEC yield (11/30/2016): 0.44% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New York Tax-Exempt Money Market Fund 9/3/1997 0.17% 0.05% 0.72% 13 New York Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2016 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date Tax-Exempt Municipal Bonds (100.7%) New York (100.7%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.560% 12/7/16 LOC 9,220 9,220 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.590% 12/7/16 LOC 3,400 3,400 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.590% 12/7/16 LOC 3,960 3,960 Commack NY Union Free School District TAN 2.000% 6/27/17 12,500 12,572 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.590% 12/7/16 LOC 3,015 3,015 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.590% 12/7/16 6,665 6,665 Franklin County NY Civic Development Corp. Revenue VRDO 0.590% 12/7/16 LOC 5,200 5,200 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.590% 12/7/16 LOC 16,230 16,230 Grand Island NY BAN 2.000% 10/12/17 8,400 8,470 Half Hollow Hills NY Central School District TAN 2.000% 6/27/17 20,000 20,125 Hauppauge NY Union Free School District TAN 1.500% 6/23/17 7,250 7,278 Huntington NY Union Free School District TAN 2.000% 6/23/17 9,000 9,055 Kings Park NY Central School District BAN 2.000% 7/19/17 10,500 10,585 Lancaster NY Central School District BAN 2.000% 6/15/17 10,534 10,600 Lindenhurst NY Union Free School District TAN 2.000% 6/22/17 9,500 9,552 Middle Country NY Central School District TAN 2.000% 6/27/17 19,250 19,393 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.620% 12/7/16 LOC 7,205 7,205 Nassau County NY Industrial Development Agency Civic Facility Revenue (Cold Spring Harbor Laboratory) VRDO 0.530% 12/1/16 12,600 12,600 14 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.540% 12/7/16 7,175 7,175 Nassau County NY Interim Finance Authority VRDO 0.560% 12/7/16 1,800 1,800 New York City NY Build NYC Resource Corp. Revenue (Asia Society Project) VRDO 0.560% 12/7/16 LOC 6,000 6,000 New York City NY GO 5.000% 8/1/17 3,135 3,221 New York City NY GO 5.000% 8/1/17 10,000 10,276 1 New York City NY GO TOB VRDO 0.580% 12/7/16 7,500 7,500 New York City NY GO VRDO 0.560% 12/1/16 LOC 450 450 New York City NY GO VRDO 0.570% 12/1/16 LOC 500 500 New York City NY GO VRDO 0.570% 12/1/16 LOC 22,785 22,785 New York City NY GO VRDO 0.570% 12/1/16 LOC 11,630 11,630 New York City NY GO VRDO 0.570% 12/1/16 2,800 2,800 New York City NY GO VRDO 0.580% 12/1/16 3,900 3,900 New York City NY GO VRDO 0.590% 12/1/16 31,460 31,460 New York City NY GO VRDO 0.590% 12/1/16 1,000 1,000 New York City NY GO VRDO 0.590% 12/1/16 LOC 5,515 5,515 New York City NY GO VRDO 0.520% 12/7/16 LOC 3,500 3,500 New York City NY GO VRDO 0.570% 12/7/16 34,900 34,900 New York City NY GO VRDO 0.590% 12/7/16 LOC 6,000 6,000 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.560% 12/7/16 LOC 6,400 6,400 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.570% 12/7/16 LOC 5,000 5,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.600% 12/7/16 6,665 6,665 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.630% 12/7/16 17,120 17,120 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.630% 12/7/16 6,730 6,730 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.460% 12/7/16 LOC 15,800 15,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Elliot Chelsea Development) VRDO 0.540% 12/7/16 LOC 2,000 2,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (1133 Manhattan Avenue) VRDO 0.570% 12/7/16 LOC 25,670 25,670 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.570% 12/7/16 6,000 6,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.570% 12/7/16 LOC 2,300 2,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.460% 12/7/16 LOC 23,100 23,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.570% 12/7/16 LOC 8,445 8,445 15 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Rivereast Apartments) VRDO 0.560% 12/7/16 LOC 20,000 20,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.440% 12/7/16 LOC 6,000 6,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.520% 12/7/16 LOC 9,430 9,430 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.590% 12/7/16 LOC 3,220 3,220 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.580% 12/7/16 7,700 7,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.550% 12/1/16 4,550 4,550 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.550% 12/1/16 5,800 5,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 12/1/16 4,200 4,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 12/1/16 18,000 18,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 12/1/16 11,900 11,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 12/1/16 6,800 6,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.550% 12/7/16 9,000 9,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 12/7/16 24,350 24,350 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.580% 12/7/16 3,335 3,335 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.580% 12/7/16 5,250 5,250 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.580% 12/7/16 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.590% 12/7/16 5,000 5,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.600% 12/7/16 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.580% 12/7/16 12,400 12,400 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.580% 12/7/16 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.580% 12/7/16 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.580% 12/7/16 2,890 2,890 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.580% 12/7/16 6,300 6,300 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.580% 12/7/16 3,000 3,000 16 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.590% 12/7/16 6,000 6,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.540% 12/1/16 4,800 4,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.550% 12/1/16 9,450 9,450 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.550% 12/1/16 5,700 5,700 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.590% 12/1/16 3,200 3,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.590% 12/1/16 13,435 13,435 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.590% 12/1/16 18,575 18,575 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.570% 12/7/16 1,000 1,000 2 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) PUT 0.650% 6/13/17 14,000 14,000 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.530% 12/7/16 37,100 37,100 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.530% 12/7/16 45,600 45,600 1 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) TOB VRDO 0.600% 12/7/16 5,335 5,335 1 New York Convention Center Development Corp. Revenue TOB VRDO 0.590% 12/7/16 10,400 10,400 1 New York Convention Center Development Corp. Revenue TOB VRDO 0.700% 12/7/16 7,020 7,020 1 New York Liberty Development Corp. Revenue (7 World Trade Center Project) TOB VRDO 0.700% 12/7/16 8,000 8,000 1 New York Liberty Development Corp. Revenue (Bank of America Tower at One Bryant Park Project) TOB VRDO 0.580% 12/7/16 29,000 29,000 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.550% 12/7/16 LOC 20,000 20,000 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.630% 12/7/16 5,350 5,350 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.570% 12/1/16 LOC 11,090 11,090 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.550% 12/7/16 LOC 12,700 12,700 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/17 (ETM) 7,040 7,228 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.580% 12/7/16 4,500 4,500 New York Metropolitan Transportation Authority Revenue VRDO 0.550% 12/1/16 LOC 8,255 8,255 New York Metropolitan Transportation Authority Revenue VRDO 0.550% 12/1/16 LOC 7,100 7,100 17 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date New York Metropolitan Transportation Authority Revenue VRDO 0.580% 12/1/16 LOC 4,960 4,960 New York Metropolitan Transportation Authority Revenue VRDO 0.540% 12/7/16 LOC 9,900 9,900 New York Metropolitan Transportation Authority Revenue VRDO 0.550% 12/7/16 LOC 19,800 19,800 New York Metropolitan Transportation Authority Revenue VRDO 0.550% 12/7/16 LOC 4,275 4,275 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.580% 12/7/16 LOC 10,600 10,600 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.580% 12/7/16 LOC 4,855 4,855 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.580% 12/7/16 LOC 2,265 2,265 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.580% 12/7/16 LOC 2,680 2,680 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.520% 12/7/16 15,400 15,400 New York State Dormitory Authority Revenue (Cornell University) CP 0.930% 12/16/16 11,000 11,000 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.520% 12/7/16 15,700 15,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.520% 12/7/16 4,800 4,800 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.530% 12/7/16 LOC 9,695 9,695 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.560% 12/7/16 LOC 3,785 3,785 1 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) TOB VRDO 0.590% 12/7/16 7,860 7,860 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.550% 12/7/16 LOC 51,715 51,715 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.550% 12/7/16 LOC 5,335 5,335 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.580% 12/7/16 9,200 9,200 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 6,000 6,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 4,000 4,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 11,000 11,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 7,500 7,500 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 5,500 5,500 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 4,375 4,375 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.560% 12/7/16 44,100 44,100 18 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.560% 12/7/16 16,000 16,000 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.440% 12/7/16 LOC 5,000 5,000 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.530% 12/7/16 LOC 28,775 28,775 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/17 (14) 5,000 5,107 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.570% 12/7/16 7,115 7,115 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.700% 12/7/16 6,430 6,430 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.570% 12/7/16 17,370 17,370 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.580% 12/7/16 3,365 3,365 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.580% 12/7/16 7,500 7,500 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.580% 12/7/16 8,000 8,000 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.580% 12/7/16 3,650 3,650 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.440% 12/7/16 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (316 Eleventh Avenue) VRDO 0.570% 12/7/16 LOC 6,500 6,500 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.570% 12/7/16 LOC 6,250 6,250 New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.570% 12/7/16 LOC 24,500 24,500 New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.570% 12/7/16 LOC 14,500 14,500 New York State Housing Finance Agency Housing Revenue (Dock Street Rental LLC) VRDO 0.570% 12/7/16 LOC 14,800 14,800 New York State Housing Finance Agency Housing Revenue (Dock Street) VRDO 0.570% 12/7/16 LOC 11,500 11,500 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.460% 12/7/16 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.570% 12/7/16 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.460% 12/7/16 LOC 28,000 28,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.570% 12/7/16 LOC 4,600 4,600 New York State Housing Finance Agency Housing Revenue (West 20th Street) VRDO 0.570% 12/7/16 LOC 14,000 14,000 1 New York State Housing Finance Agency Housing Revenue TOB VRDO 0.700% 12/7/16 6,810 6,810 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.560% 12/7/16 LOC 7,000 7,000 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.580% 12/7/16 LOC 10,010 10,010 19 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date New York State Local Government Assistance Corp. Revenue VRDO 0.570% 12/7/16 42,905 42,905 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.650% 12/1/16 2,200 2,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.560% 12/7/16 18,700 18,700 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.580% 12/7/16 10,895 10,895 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.590% 12/7/16 23,370 23,370 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.620% 12/7/16 15,000 15,000 New York State Power Authority Revenue CP 0.600% 12/7/16 13,044 13,044 New York State Power Authority Revenue CP 0.550% 12/9/16 6,341 6,341 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 5,850 5,850 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 7,500 7,500 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.570% 12/7/16 LOC 4,180 4,180 New York State Urban Development Corp. Revenue TOB VRDO 0.620% 12/7/16 5,300 5,300 North Hempstead NY BAN 2.250% 4/4/17 7,500 7,536 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.640% 12/7/16 LOC 27,500 27,500 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.640% 12/7/16 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.640% 12/7/16 LOC 12,000 12,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.640% 12/7/16 LOC 31,000 31,000 1 Nuveen New York Dividend Advantage Municipal Fund VRDP VRDO 0.690% 12/7/16 LOC 34,500 34,500 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.610% 12/7/16 LOC 3,975 3,975 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.610% 12/7/16 LOC 7,170 7,170 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.590% 12/7/16 LOC 5,040 5,040 Port Authority of New York & New Jersey Revenue 5.000% 7/15/17 4,275 4,381 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.580% 12/7/16 8,500 8,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.610% 12/7/16 1,050 1,050 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.620% 12/7/16 2,900 2,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.630% 12/7/16 6,500 6,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.630% 12/7/16 5,560 5,560 20 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.630% 12/7/16 5,300 5,300 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.630% 12/7/16 1,710 1,710 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.650% 12/7/16 2,260 2,260 Rensselaer County NY GO 2.000% 8/11/17 9,600 9,683 Saratoga County NY Capital Resource Corp. Revenue (Saratoga Hospital Project) VRDO 0.590% 12/1/16 LOC 8,455 8,455 Scarsdale NY Union Free School District BAN 2.000% 6/22/17 5,000 5,033 Smithtown NY Central School District TAN 1.500% 6/30/17 9,600 9,633 South Country NY Central School District TAN 2.000% 6/27/17 11,500 11,577 South Huntington NY Union Free School District TAN 2.000% 6/27/17 6,000 6,037 Syosset NY Central School District TAN 1.500% 6/27/17 4,500 4,518 Tarrytowns NY Union Free School District BAN 2.000% 7/12/17 8,845 8,914 Three Village NY Central School District TAN 2.000% 6/27/17 26,000 26,196 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.560% 12/7/16 LOC 23,075 23,075 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.580% 12/7/16 3,750 3,750 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.570% 12/7/16 LOC 18,110 18,110 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.580% 12/7/16 LOC 15,075 15,075 1 Triborough Bridge and Tunnel Authority New York Revenue TOB VRDO 0.580% 12/7/16 6,665 6,665 Ulster County NY BAN 2.000% 11/22/17 6,958 7,032 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.570% 12/7/16 3,375 3,375 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.580% 12/7/16 1,000 1,000 Warwick Valley Central School District BAN 2.000% 7/7/17 5,000 5,036 West Babylon NY Union Free School District BAN 2.000% 8/4/17 9,500 9,579 West Babylon NY Union Free School District TAN 2.000% 6/23/17 15,000 15,111 Williamsville NY Central School District BAN 2.000% 6/14/17 8,225 8,276 Total Tax-Exempt Municipal Bonds (Cost $2,073,919) 21 New York Tax-Exempt Money Market Fund Amount Other Assets and Liabilities (-0.7%) Other Assets Investment in Vanguard 156 Receivables for Investment Securities Sold 1,280 Receivables for Accrued Income 2,996 Receivables for Capital Shares Issued 1,673 Other Assets 4,252 Total Other Assets 10,357 Liabilities Payables for Investment Securities Purchased (16,992) Payables for Capital Shares Redeemed (2,883) Payables for Distributions (21) Payables to Vanguard (5,592) Other Liabilities (82) Total Liabilities (25,570) Net Assets (100%) Applicable to 2,058,507,306 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,058,706 Net Asset Value Per Share $1.00 At November 30, 2016, net assets consisted of: Amount Paid-in Capital 2,058,706 Undistributed Net Investment Income 1 Accumulated Net Realized Losses (1) Net Assets 2,058,706 See Note A in Notes to Financial Statements. Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, the aggregate value of these securities was $498,965,000, representing 24.2% of net assets. Adjustable-rate security.
